—In an action, inter alia, to recover damages for the breach of a construction contract, the third-party defendant appeals from so much of an order of the Supreme Court, Dutchess County (Hillery, J.), dated January 22, 1999, as denied its motion to dismiss the third-party complaint for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Assuming, as we must, that the allegations set forth in the third-party complaint are true (see, Rovello v Orofino Realty Co., 40 NY2d 633), the Supreme Court did not err in finding that the third-party complaint stated a cause of action (see, Garrett v Holiday Inns, 58 NY2d 253, 262-263).
The remaining contentions of the third-party defendant are without merit. Ritter, J. P., Sullivan, S. Miller and Luciano, JJ., concur.